Citation Nr: 0611817	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-20 365	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
June 1946, and was a prisoner of war from April 1942 to 
December 1942.  He died in July 1998.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for cause of the veteran's death.

The claims file reflects that the appellant was awarded 
benefits for the veteran's funeral and burial/plot and 
interment expenses, and was also paid accrued benefits 
consisting of disability compensation payable for the month 
of the veteran's death.  She has also been found to be 
entitled to non-service-connected death pension.


FINDINGS OF FACT

1.  The veteran was a prisoner of war.  At the time of his 
death, he was service-connected for peptic ulcer disease, 
with a noncompensable rating.

2.  According to the death certificate, the veteran died in 
July 1998, at the age of 82.  The immediate cause of death 
was respiratory arrest, with an antecedent cause of 
respiratory failure, and an underlying cause of bronchogenic 
carcinoma.  

3.  The veteran's bronchogenic carcinoma did not initially 
manifest until many years after service, and is not shown to 
be related to his military service, his service-connected 
disability, or any POW-specific disability.

4.  The veteran did not have any disability related to 
service that contributed substantially and materially to 
cause his death, or hastened or otherwise assisted in causing 
his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death; nor 
may any disease which caused or contributed to cause his 
death be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a September 2003 letter, which is prior to the January 
2004 rating decision, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  The 
appellant was notified of the evidence necessary to 
substantiate a service connection claim for cause of death.  
The RO also notified the appellant of the responsibilities of 
VA and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  The RO notified the appellant of her responsibility 
to respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The RO also 
requested the appellant to advise VA of any additional 
evidence, so that VA could help by obtaining that evidence, 
or alternatively to submit the evidence directly.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims further redefined the requirements of the 
VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. App. March 3, 2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
September 2003 letter did not provide the appellant with 
notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
However, since no disability rating or effective date for 
award of benefits will be assigned, as discussed below, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.




The Board also notes that the September 2003 VA letter 
notified the appellant that she had 30 days from the date of 
the letter to respond.  The appellant was further advised 
that if she did not respond by the end of the 30-day period, 
her appeal would be decided based on the information and 
evidence currently of record.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the U.S. Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1), as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty-to-notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, as indicated, there is no defect with 
the VCAA notice given to the appellant in this case.

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.



It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Analysis

The appellant seeks service connection for cause of the 
veteran's death.  Specifically, she contends that his cause 
of death is related to sickness or disease he incurred while 
he was a prisoner of war, specifically, malaria, beriberi, 
peptic ulcer disease, edema, and osteoarthritis of the spine, 
hips, and knees.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303(a) (2005).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).


In addition, service connection may be granted for chronic 
disease (which might include heart disease and stroke), if 
manifested to a compensable degree within one year following 
a veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Further, under longstanding law, if a veteran were a former 
prisoner of war who was interned or detained for not less 
than 30 days, certain diseases would be service connected if 
manifested to a degree of 10 percent or more at any time 
after discharge from active military service, even without a 
record of such disease during service.  Those diseases are: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; and 
peptic ulcer disease.  38 U.S.C.A. §§ 1112(b) (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2004).  The term "beriberi 
heart disease" includes ischemic heart disease in a former 
POW who experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (Note).

The Board notes that the aforementioned Veterans Benefits Act 
of 2003, at section 201, amended 38 U.S.C.A. §§ 1112(b) to 
remove the minimum-30-day POW requirement for certain 
disabilities.  38 U.S.C.A. §§ 1112(b) (West Supp. 2005); 38 
C.F.R. § 3.309(c) (2005).  In addition, the Secretary of 
Veterans Affairs has issued an interim final rule amending 38 
C.F.R. § 3.309(c) to add arteriosclerotic heart disease or 
hypertensive vascular disease and stroke (and its 
complications) to the presumptive disability list for former 
POWs.  See 69 Fed. Reg. 60,083-60,090 (Oct. 7, 2004) (now 
codified at 38 C.F.R. § 3.309(c) (2005).  The amended 
regulation also eliminated the requirement that a POW must 
have experienced localized edema in captivity as a foundation 
for a claim for beriberi or ischemic heart disease.




In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to it.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). The service-connected 
disability will be considered a contributory cause of death 
when it contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The July 1998 death certificate shows the veteran died of 
respiratory arrest with an antecedent cause of respiratory 
failure, and an underlying cause of bronchogenic carcinoma.

At the time of the veteran's death, he was service-connected 
for peptic ulcer disease, evaluated as 0 percent disabling 
effective from September 1994.  He also had a permanent and 
total rating for entitlement to non-service-connected 
disability pension, from January 1979.

The only reports regarding the veteran's health in service 
consist of a January 1946 U.S. Army Redetermination of 
Casualty Status form, which shows no reported illnesses or 
wounds.  Two individuals submitted affidavits in 1992 and 
1994, indicating that they personally knew the veteran 
suffered from fever and body swelling, while he was a 
prisoner of war in service.  They also noted that his 
complexion had turned dark.

After service, a May 1963 private hospital record shows a 
diagnosis of peptic ulcer, pre-pyloric, and gastritis, non-
specific.

A February 1993 private radiology report shows findings of 
fibrotic changes in the left base, most probably residual of 
old inflammatory condition and noted to be of no present 
clinical significance; atherosclerosis; and left ventricular 
prominence.

Private medical certifications dated in October 1994 and 
February 1995 show treatment for essential hypertension, 
ischemic heart disease, mild dyslipidemia, cervical 
osteoarthritis, and Parkinsonism.  

A December 1994 VA examination report shows the veteran's 
reports of being afflicted with malaria, beriberi, fever, and 
body lice due to unsanitary conditions inside the prisoner of 
war camp.  He also stated that he was treated in 1950 for 
typhoid fever and in 1963 for peptic ulcers.  His other 
health complaints, which he indicated had started in 1955, 
were back pain, occasional chest and abdominal pain, 
arthritis, Parkinson's disease, and impaired hearing.  The 
December 1994 radiology reports showed impressions of senile 
osteoporosis; minimal discospondylosis; degenerative 
osteoarthritis of the lumbosacral and sacroiliac spines, 
hips, and knees; arteriosclerosis, aorta; and minimal 
fibrosis. 

A March 1995 VA field examination report shows the veteran 
was suffering from impaired hearing and vision, chest pain, 
hypertension, Parkinson's disease, ischemic heart disease, 
mild dyslipidemia, and cervical osteoarthritis.  Most of 
these conditions also were reported on a VA field examination 
report dated in April 1996.




A May 1998 private CT (computerized tomography) of the chest 
shows findings of pulmonary mass lesion, considered to be a 
malignant neoplasm; pneumonia, left lower lobe, and lingula, 
most probably obstructive in nature; narrowed lingular 
bronchus; and atherosclerosis.

In June 1998, a private doctor submitted a certification that 
he had treated the veteran from May 1998 to June 1998 for 
bronchogenic carcinoma, pneumonia, and lower gastrointestinal 
bleeding.

Upon review of the foregoing  record, the Board finds that 
the medical evidence of record does not show that the 
veteran's cause of death is related to service. 

First, the medical evidence does not show that the veteran's 
service-connected peptic ulcer disease was a principal or 
contributory cause of death, as this was not listed on the 
death certificate or otherwise mentioned by a medical 
physician as a contributory factor in the veteran's death.  

Second, the medical evidence does not show that the veteran's 
death was caused by any other disabilities related to 
service.  There are no findings of bronchogenic carcinoma in 
service; and the first finding after service is not until 
right before the veteran's death in 1998, which was 
approximately a half-century after his service.  Thus, the 
death-causing bronchogenic carcinoma is not shown to be 
service related; nor may it be presumed to be service 
connected.  See 38 C.F.R. §§ 3.307, 3.309.

The Board further notes that, even if, and to whatever extent 
the veteran's status as a former prisoner of war might have 
entitled him to presumptive service connection for one or 
more of the listed POW-specific diseases during his lifetime 
(recognizing that the liberalized version of the regulation 
was not effective until October 2004, more than six years 
after the veteran's death), he had not claimed benefits for 
any such condition except peptic ulcer disease.  Moreover, 
although the appellant is entitled to the advantage of the 
current version of the POW presumptions in this claim for 
cause of death benefits, there is no medical evidence that 
any POW-specific disease, even if presumptively service 
connected, was related to the bronchogenic carcinoma or 
otherwise caused or substantially and materially contributed 
to his cause of death.  

As noted, the appellant also contends that other disorders 
purportedly related to service substantially contributed to 
cause the veteran's death, including malaria, beriberi, 
edema, and osteoarthritis of the spine, hips, and knees.  The 
veteran's acquaintances also submitted affidavits that he 
suffered from malaria, beriberi, fever, body lice fever, 
swelling body, and a dark complexion while he was a prisoner 
of war in service.  However, none of the medical evidence of 
record relates any of these conditions to service or the 
fatal bronchogenic carcinoma.  The same is true for the rest 
of the veteran's ailments during his lifetime, including 
impaired hearing and vision, pneumonia, and Parkinson's 
disease.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
lay person she is not professionally competent to opine on 
matters that require medical knowledge. See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that a preponderance of the evidence is against a 
finding that the veteran's death was caused by, or the 
proximate result of, any service-connected disability, and 
there is no reasonable doubt to be resolved.  Gilbert, supra.




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


